By the Court, Daly, First Judge.
The ground upon which we are asked to grant a rehearing in this case, or for an order allowing an appeal to the Court of Appeals, is that the defendant’s counsel was not duly prepared to argue it, and that he believes that this court did not fully understand the case upon the argument. As respects the ground that this court did not fully understand the case upon the argument, we have merely to say that our belief upon that subject is not the same as that of the defendant’s counsel ; and, as to the point that he was not as fully prepared, upon the argument, as he thinks he ought to have been, we have to say that, after reperusing the case upon this motion, with the benefit of all the light that he has been able to shed upon it, now that he has fully prepared himself, no new view of it has reached us; and we should not feel justified in sending a case to the Court of Appeals, in respect to which there is not, in our judgment, either question, doubt, or difficulty.
Motion for re-argument denied, with costs.